Exhibit 23.1 Consent of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Arotech Corporation Ann Arbor, Michigan: We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-153487) and Form S-8 (Nos. 333-160717, 333-146752, 333-124960, 333-86728 and 333-59902) of Arotech Corporation of our report dated April 16, 2012, relating to the consolidated financial statements and financial statement schedule of Arotech Corporation which appears in this Form 10-K for the year ended December 31, 2011. /s/ BDO USA, LLP Grand Rapids, Michigan April 16, 2012
